DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
3.	Claims 9 and 10 are objected to because of the following informalities: 
For claim 9,  “The method of claim 10, ...” Claim 9 depends on the claim after itself. It should be changed to  “The method of claim 6, ...” Appropriate correction is required.
	For claim 10,  The method of claim 10, ...” Claim 10 depends on itself. It should be changed to  “The method of claim 6, ...”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 per se. See MPEP 2106.03 II.  
The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.                                                                                                                                                                                                                                                                                                                
“A transitory, propagating signal ... is not a “process, machine, manufacture, or composition of matter.”   Those four categories define the explicit scope and reach of subject matter patentable under 35 USC § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification 
A claim drawn to such a computer-readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation “non-transitory” to the claim.
Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 5, 6, 9, 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makar et al. (US 2019/0347845 A1) in view of Lux et al. (US 2016/0140689 A1).
8.	With reference to claim 1, Makar teaches A computing system (Fig. 1), comprising: a graphics processing unit (GPU) to render a scene of a graphics application that includes a plurality of geometries into a buffer of the GPU; (“The processing unit 120 may be a central processing unit (CPU), a graphics processing unit (GPU), a general purpose GPU (GPGPU), or any other processing unit that may be configured to perform graphics processing.” [0056] “after having generated the graphical content, the processing unit 106 may be configured to store generated graphical content in memory, such as a graphical content buffer accessible to the processing unit 6 and the content encoder 108. The graphics processing pipeline 107-1 may generate the graphical content. For example, the graphics processing pipeline 107-1 may include the rendering of a 3-Dimensional (3D) scene to generate the graphical content for use by the destination device 104 to render one or more frames for presentment on a display. As an example, the processing unit 106 may be configured to render a 3D scene that includes a 3D mesh of primitives. In some examples, a primitive may be a triangle. In other examples, a primitive may be a shape different from a triangle.” [0083]) Makar also teaches an encoder to encode the content into a video bitstream based on a plurality of importance values that are assigned to each of the plurality of geometries. (“the content encoder 108 may be configured to encode a shaded texture atlas as a single video frame. … To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data 

    PNG
    media_image1.png
    752
    525
    media_image1.png
    Greyscale

Makar does not explicitly teach a color buffer within a frame buffer. This is what Lux teaches (“FIG. 12A illustrates a reference frame buffer tile 1210, in accordance with one embodiment. In one embodiment, the frame buffer tile 1210 includes a color buffer and a depth buffer." [0110]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lux into Makar, in order to reduce the aliasing artifacts.
9.	With reference to claim 2, Makar teaches the plurality of importance values being assigned to vertices of each of the plurality of geometries, (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) pixels from each of the plurality of geometries being assigned the same plurality of importance values as the importance values of the corresponding geometry. (“To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data corresponding to a shaded texture atlas. For example, when the content encoder 108 performs encoding operations on image data (e.g., one or more blocks of a shaded texture atlas) provided as input to the content encoder 108, the content encoder 108 may generate a series of coded images and associated data.” [0075] “The position information 208 may include frame identifier that identifies the particular frame that is to be rendered using the position information. The position information 208 may include a shaded texture atlas identifier that identifies the specific shaded texture atlas with which the 2D coordinates are associated for rendering a particular frame. In some examples, unless a shaded texture atlas is to be re-used completely (i.e., in other examples, less than the entire shaded texture atlas may be re-used), the frame identifier and the shaded texture atlas identifier may have the same value.” [0088])
Makar does not explicitly teach pixels in the color buffer that are rasterized. This is what Lux teaches (“The raster operations stage 680 may perform various operations on the pixel data such as performing alpha tests, stencil tests, and blending the pixel data with other pixel data corresponding to other fragments associated with the 
10.	With reference to claim 5, Makar teaches the graphics application being a three- dimensional (3D) graphics application, (“The graphics processing pipeline 107-1 may generate the graphical content. For example, the graphics processing pipeline 107-1 may include the rendering of a 3-Dimensional (3D) scene to generate the graphical content for use by the destination device 104 to render one or more frames for presentment on a display.” [0083]) Makar also teaches the plurality of importance values being received through the computing system. (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean coordinates (e.g., x and y coordinates) for each vertex of each visible primitive and/or potentially visible primitive in a shaded texture atlas. The 2D coordinates respectively associated with each primitive identify a respective location in the shaded texture that each primitive can be found in the shaded texture atlas.” [0085] “the source device 102 may be configured to communicate with (e.g., receive information from and/or transmit information to) the destination device 104 using one or more communication protocols. 
Makar does not explicitly teach an application programming interface (API). This is what Lux teaches (“The graphics processing pipeline 600 may be implemented via an application executed by a host processor, such as a CPU 550. In one embodiment, a device driver may implement an application programming interface (API) that defines various functions that can be utilized by an application in order to generate graphical data for display. " [0085]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lux into Makar, in order to reduce the aliasing artifacts.
11.	Claims 6 is similar in scope to claim 1, and thus is rejected under similar rationale. 
12.	With reference to claim 9, Makar teaches the plurality of importance values being stored in an importance buffer within the frame buffer. (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean 
13.	Claim 11 is similar in scope to claim 1, and thus is rejected under similar rationale. Makar additionally teaches An apparatus comprising: a graphics processing unit (GPU) and an encoder (“As shown in FIG. 1, the source device 102 may be configured to generate encoded content. Accordingly, the source device 102 may be referred to as a content encoding device or a content encoding apparatus. The destination device 104 may be configured to decode the encoded content generated by source device 102." [0061] "the source device 102 may be configured to encode, using the content encoder 108, graphical content generated by the processing unit 106 prior to transmission to the destination device 104. " [0039] “The processing unit 106 may be a central processing unit (CPU), a graphics processing unit (GPU), a general purpose GPU (GPGPU), or any other processing unit that may be configured to perform graphics processing.” [0046])

15.	Claim 15 is similar in scope to claim 5, and thus is rejected under similar rationale.
16.	Claim 16 is similar in scope to claim 1, and thus is rejected under similar rationale. Makar additionally teaches A computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations (“Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise a random-access memory (RAM), a read-only memory (ROM), an electrically erasable programmable ROM (EEPROM), optical disk storage, magnetic disk storage, other magnetic storage devices, combinations of the aforementioned types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer.” [0034])
17.	Claim 19 is similar in scope to claim 9, and thus is rejected under similar rationale.
18.	Claims 3, 4, 7, 8, 10, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makar et al. (US 2019/0347845 A1) and Lux et al. (US 2016/0140689 A1), as applied to claims 1, 2, 6, 11, 12  and 16 above, and further in view of Sines et al. (US 2019/0158704 A1).
pixels that are assigned importance values (“To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data corresponding to a shaded texture atlas. For example, when the content encoder 108 performs encoding operations on image data (e.g., one or more blocks of a shaded texture atlas) provided as input to the content encoder 108, the content encoder 108 may generate a series of coded images and associated data.” [0075] “Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean coordinates (e.g., x and y coordinates) for each vertex of each visible primitive and/or potentially visible primitive in a shaded texture atlas. The 2D coordinates respectively associated with each primitive identify a respective location in the shaded texture that each primitive can be found in the shaded texture atlas.” [0085]) Makar also teaches the encoder further to encode the content into the video bitstream (“the content encoder 108 may be configured to encode a shaded texture atlas as a single video frame. … To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data corresponding to a shaded texture atlas. For example, when the content encoder 108 performs encoding operations on image data (e.g., one or more blocks of a shaded texture atlas) provided as input to the content encoder 108, 
Makar does not explicitly teach pixels in the color buffer that are values higher than a threshold forming interested regions, providing the interested regions with higher image quality while reducing image quality of uninterested regions. This is what Lux teaches. Lux teaches pixels in the color buffer (“The raster operations stage 680 may perform various operations on the pixel data such as performing alpha tests, stencil tests, and blending the pixel data with other pixel data corresponding to other fragments associated with the pixel. When the raster operations stage 680 has finished processing the pixel data (i.e., the output data 602), the pixel data may be written to a render target such as a frame buffer, a color buffer, or the like." [0083]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lux into Makar, in order to reduce the aliasing artifacts.
The combination of Makar and Lux does not explicitly teach values higher than a threshold forming interested regions, providing the interested regions with higher image quality while reducing image quality of uninterested regions. This is what Sines teaches (“rendering unit 220 can alternate the marked ROI quantization parameter values (to achieve more or less compression).Furthermore, motion information from velocity buffers (Image.sub.N compared to Image.sub.N-1) can be utilized. For example, the motion data can be used to modify the per-macroblock quantization parameter which is used in the encoding process. This means allocating more encoding bits towards specific content based on its velocity.” [0020] “Translation 
20.	With reference to claim 4, Makar teaches the plurality of importance values being stored in an importance buffer within the frame buffer, (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean coordinates (e.g., x and y coordinates) for each vertex of each visible primitive and/or potentially visible primitive in a shaded texture atlas. The 2D coordinates respectively associated with each primitive identify a respective location in the shaded texture that each primitive can be found in the shaded texture atlas.” [0085] “Based on the information indicative of one or more texture shaded atlases, the processing unit 106 the encoder further to transmit the video bitstream (“The content encoder 108 may be configured to output a bitstream with a bit rate controlled by the processing unit 106 (which may be a GPU) in accordance with the techniques described herein. The bitstream represents the encoded shaded texture atlas information 212. At block 214, the destination device 104 may be configured to transmit position information and encoded shaded texture atlas information to the destination device 104." [0130])
The combination of Makar and Lux does not explicitly teach transmit the video bitstream to a remote device over a network between the remote device and the computing system. This is what Sines teaches (“Server 105 also includes network communication capabilities, one or more input/output devices, and/or other components. The processor(s) of server 105 can include any number and type (e.g., graphics processing units (GPUs), CPUs, DSPs, FPGAs, ASICs) of processors. The processor(s) can be coupled to one or more memory devices storing program instructions executable by the processor(s). Similarly, client 115 includes any combination of software and/or hardware for decoding a bitstream and driving frames to display 120. In one embodiment, client 115 includes one or more software applications executing on one or more processors of one or more computing devices. Client 115 can 
21.	With reference to claim 7, Makar teaches the plurality of importance values being assigned to vertices of each of the plurality of geometries, (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean coordinates (e.g., x and y coordinates) for each vertex of each visible primitive and/or potentially visible primitive in a shaded texture atlas. The 2D coordinates respectively associated with each primitive identify a respective location in the shaded texture that each primitive can be found in the shaded texture atlas.” [0085]) Makar also teaches pixels from each of the plurality of geometries being assigned the same plurality of importance values as the importance values of the corresponding geometry. (“To generate the bitstream, the content encoder 108 may pixels that are assigned importance values (“To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data corresponding to a shaded texture atlas. For example, when the content encoder 108 performs encoding operations on image data (e.g., one or more blocks of a shaded texture atlas) provided as input to the content encoder 108, the content encoder 108 may generate a series of coded images and associated data.” [0075] “Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) 
Makar does not explicitly teach pixels in the color buffer that are rasterized, wherein pixels in the color buffer values that are values higher than a threshold forming interested regions. This is what Lux teaches. Lux teaches pixels in the color buffer that are rasterized, (“The raster operations stage 680 may perform various operations on the pixel data such as performing alpha tests, stencil tests, and blending the pixel data with other pixel data corresponding to other fragments associated with the pixel. When the raster operations stage 680 has finished processing the pixel data (i.e., the output data 602), the pixel data may be written to a render target such as a frame buffer, a color buffer, or the like." [0083]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lux into Makar, in order to reduce the aliasing artifacts.
The combination of Makar and Lux does not explicitly teach values that are values higher than a threshold forming interested regions. This is what Sines teaches (“rendering unit 220 can alternate the marked ROI quantization parameter values (to achieve more or less compression).Furthermore, motion information from velocity buffers (Image.sub.N compared to Image.sub.N-1) can be utilized. For example, the motion data can be used to modify the per-macroblock quantization parameter which is used in the encoding process. This means allocating more encoding bits towards specific content based on its velocity.” [0020] “Translation unit 440 can 
22.	With reference to claim 8, Makar teaches the encoding further comprising: encoding the content into the video bitstream (“the content encoder 108 may be configured to encode a shaded texture atlas as a single video frame. … To generate the bitstream, the content encoder 108 may be configured to perform encoding operations on pixel data, such as pixel data corresponding to a shaded texture atlas. For example, when the content encoder 108 performs encoding operations on image data (e.g., one or more blocks of a shaded texture atlas) provided as input to the content encoder 108, the content encoder 108 may generate a series of coded images and associated data.” [0074-0075])
Makar does not explicitly teach color buffer, providing the interested regions with higher image quality while reducing image quality of uninterested regions. This is what Lux teaches. Lux teaches color buffer (“The raster operations stage 680 
The combination of Makar and Lux does not explicitly teach providing the interested regions with higher image quality while reducing image quality of uninterested regions. This is what Sines teaches (“rendering unit 220 can alternate the marked ROI quantization parameter values (to achieve more or less compression).Furthermore, motion information from velocity buffers (Image.sub.N compared to Image.sub.N-1) can be utilized. For example, the motion data can be used to modify the per-macroblock quantization parameter which is used in the encoding process. This means allocating more encoding bits towards specific content based on its velocity.” [0020] “Translation unit 440 can retrieve the metadata (i.e., attributes 435) stored in buffer 425 by game engine 415, and translation unit 440 can translate the metadata to enable the metadata to be consumed by the various different types of video encoders that can be implemented by system 405. For example this data will help encoders to understand temporal differences, texture, ROI and to fully or partially skip the image analysis. With that, encoders will save time compressing the image and provide better image quality given the time constraints (low latency).” [0027]) Therefore, 
23.	With reference to claim 10, Makar teaches the graphics application being a three-dimensional (3D) graphics application, (“The graphics processing pipeline 107-1 may generate the graphical content. For example, the graphics processing pipeline 107-1 may include the rendering of a 3-Dimensional (3D) scene to generate the graphical content for use by the destination device 104 to render one or more frames for presentment on a display.” [0083]) Makar also teaches the plurality of importance values being received. (“Position information 208 may include vertex information for each visible primitive and/or potentially visible primitive in the 3D scene relative to a particular viewpoint. For example, the position information 208 may include (1) 3D Euclidean coordinates (e.g., x, y, and z coordinates) for each vertex of each visible primitive and/or potentially visible primitive in the 3D mesh relative to the particular viewpoint, and (2) 2-Dimensional (2D) Euclidean coordinates (e.g., x and y coordinates) for each vertex of each visible primitive and/or potentially visible primitive in a shaded texture atlas. The 2D coordinates respectively associated with each primitive identify a respective location in the shaded texture that each primitive can be found in the shaded texture atlas.” [0085] “the source device 102 may be configured to communicate with (e.g., receive information from and/or transmit information to) the destination device 104 using one or more communication protocols. In such an example, the source device 102 may be described as communicating with the destination device 104 over a connection. 
Makar does not explicitly teach transmitting the video bitstream to a remote device over a network, an application programming interface (API). This is what Lux teaches. Lux teaches an application programming interface (API). (“The graphics processing pipeline 600 may be implemented via an application executed by a host processor, such as a CPU 550. In one embodiment, a device driver may implement an application programming interface (API) that defines various functions that can be utilized by an application in order to generate graphical data for display. " [0085]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lux into Makar, in order to reduce the aliasing artifacts.
The combination of Makar and Lux does not explicitly teach transmitting the video bitstream to a remote device over a network. This is what Sines teaches (“Server 105 also includes network communication capabilities, one or more input/output devices, and/or other components. The processor(s) of server 105 can include any number and type (e.g., graphics processing units (GPUs), CPUs, DSPs, FPGAs, ASICs) of processors. The processor(s) can be coupled to one or more memory devices storing program instructions executable by the processor(s). Similarly, client 115 includes any combination of software and/or hardware for decoding a bitstream and driving frames to display 120. In one embodiment, client 115 includes one 
24.	Claim 13 is similar in scope to claim 3, and thus is rejected under similar rationale.
25.	Claim 14 is similar in scope to claim 4, and thus is rejected under similar rationale.
26.	Claim 17 is similar in scope to claim 7, and thus is rejected under similar rationale.
27.	Claim 18 is similar in scope to claim 8, and thus is rejected under similar rationale.
28.	Claim 20 is similar in scope to claim 10, and thus is rejected under similar rationale.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619